Case 4:21-cv-00114-SMR-SBJ Documenti Filed 04/13/21

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the
District of

Division

Case No.

Page 1 of 9

 

“ €)
wi tu Quen’
T Ww t wT
Plaintiffs
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

4 — j ¢ [? 4 ‘ ‘ ‘
Deheh YET) P TOWNE Cy | Aielbe OF
Defendant(s) i?
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

)

)

)

)

)

)

)

)

)

)
-)
4

)

)

)
COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

(to be filled in by the Clerk’s Office)

wa

Jury Trial: (check one) a Yes L_ 86"
x

 

EL ud t2

El eel Wd

 

 

 

needed.
Name Aude Quran
Street Address 4396 Euchre Ave
City and County DES Mernme?
State and Zip Code

LA F03/0

 

Telephone Number

Mere,
E-mail Address

— Mere

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 4:21-cv-00114-SMR-SBJ Document 1 Filed 04/13/21 Page 2 of 9

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

ae pefartmer lok Sostic€ Civh Arsh 4-Nzv
Job or Title (if known)

Street Address HOE Covet hue

City and County DES Ww rnes fi Lil eeu why

State and Zip Code Thera Be joF

Telephone Number S15- ¥13-932¢e

 

E-mail Address (if known)

Defendant No. 2

Name Dodiek NEM EKT ofPyce oF Civi) Right
Job or Title (if known)

 

 

 

Street Address (oS jis WIHT s
City and County DES M6eTrES faAbCo rr o
State and Zip Code Towre 50317

 

 

Telephone Number Zio - 412-Jol 7
E-mail Address (if known) —

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
— Case 4:21-cv-00114-SMR-SBJ Document1 Filed 04/13/21 Page 3 of 9

| Lj= (Z=a Oe |

C. ZF Ttté DEFEWDAW+ Te IA CoOApoBArli or

 

 

 

‘ Pea rght—
_ _ 5 lied DEAS na aPRielsFoiee 9
The. DesFevhawT vane > TS Te CorPORAbEA V whe
THe Lew OP THE Shute of wame Tow Ann Hes ts

 

 

as,
Peruccprt Place of Buszulss ry THE oP nite eee
ORTS INCRPCKMTED Unble THE Ltie of (Bee ign watien —___

Rep vas tis fetuezpih fhace of RiSrwéss ZY Mame —_______

 

 

 

 

 

 

 

~rGSSCCCSSECCCCEC ORE SEE

 

\

oat

cic.

 

 

~

 

 

 

=

 

 

 

 

 

 

 

 

SOVUYUUC COC er 6t €
Case 4:21-cv-00114-SMR-SBJ Document1 Filed 04/13/21 Page 4 of 9

Te THE Refretin
Case 4:21-cv-00114-SMR-SBJ Document1 Filed 04/13/21 Page 5 of 9

Pro Se | (Rev. 12/16) Complaint for a Civil Case

HI.

IV.

 

 

b. If the defendant is a corporation oo ce hers hit DEY
The defendant, (name) Nerney MEWTO e ; SH c€é , is incorporated under
the laws of the State of (name) Tau) , and has its
principal place of business in the State of (name) Treesy

 

Or is incorporated under the laws of (foreign nation) 3

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain): Becwrse
LE WWE LL] ComPhaint. cow 3~St- del LT Teen Ferry Goer Phninty
AT THE CLeek OPRICE PHO THE THAT Z THLE bees MOT Fr Cove CLERIC 9 a a
Poe Tre OeAre mer tof Busticé Rue Ut, (HECE WAS AE PSE Gor © st E ne.
Sometnr OPE THE CUPUTER B Copy AV0 teld METS S6BM iF GWE DD UCT SHO
Me que othac 5 Pace $ he 128 Ose 4-21-CY—- 102 SHes Caw de THAT
(bp 0&2, O60 ME O® SARS

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

THe We MAN VC TPLIL TO IVT Cl BRE OPE CE Lug oT Covet CLERC a ° — Poe

T CHE RSE OW Ryle, Fhe Pia eT S Heme Abt
(We DEMZT Mend o2 Dustice - 2

Tie payee & prseborl sie only Gwe we Lpmse Te SSN SIM AVE. LT BOMOT
Wark 4Hhe DEC IMertOP Guslice MLE DUSlic€ DEFFETMEMY Ky [tte REF

Craver Restanins ogee ow ese feeple Ca2-HR ~CV-20-7 H
Gi eA He (v— Aoiley
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. THE. C LAD wis Fe 2 Y; 000,000 khrew pk har S

Page 4 of 5
Case 4:21-cv-00114-SMR-SBJ Document1 Filed 04/13/21 Page 6 of 9

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[x |Federal question [ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
. - a Jim. »f
are at issue in this case. Viobate oe Ciw:) Aisne _ DECEPTION

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Aw CEI KJ) iy pe , is acitizen of the
State of (name) Tet RK
b. If the plaintiff is a corporation
The plaintiff, (name) , 1s incorporated

 

under the laws of the State of (name) .

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Dppavmw 70k Tost ce Civ lBic WDM. is a citizen of
the State of (name) Fou» . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:21-cv-00114-SMR-SBJ Document1 Filed 04/13/21 Page 7 of 9

LL~ |S BOK

=<7O Xeol aie

Petitioner’s Allegations (THE INFORMATION BELOW ADDRESSES QUESTIONSIS #: )

 

 
 

22 ps die aden ' s LE LEER dar powher hla < { 2A
Hinui-e fo Lew wittt NeGwkmenrtolSistice Amun 7HE DoIstic€ *
Deuce Ent, wp fod tee Dethe Gunit- & Deserves Tee Smee
CART Wie Ree wy THERE Po s@ie, tS lc SKREhHeEA eo Be Ties
Uepedcover feleee 4m Te SHCereh pethefiueA RCE THE “Defer!
OF Sughic& xs TEhing THe OA (CES eB UEWAY fo Lo pew THe. Folie

Cou nhy Hounaw SE 2.UiceL {OL JWESE feet zr fit SAB ATR SO Zitfy
De whar Tit yg pies Tite Poi lowes Any THE (PL CE ES a

 

THESE UAT Za OP Z KEEp Lied bs ye (pits Léophé Tne STA Wice'v
Ken daeassen 7aReaen LT 55 i Ces AE Fae. folice. oP? Cre€2
THitr De Séeu es ty wt THe SHEL(ER ow cWwRER Rs ZRB ys FRE OA
pry thor Tite y Wael Lyfe LT So FS Tre sIV re 6C Fowrn AO
Tire. SheertPh nebrerck spb. @TWUS. Detheriaeet Heatriwe Hom re
GRU LS £5 USEING THE Stitéol Lown Titly Zélbirg Usk 76
No mow LZ Oo shoe Hnwe Riva 4 Tiny 2 De yt THE State of Zo “tid
Mew THEY aE Fe wine, sielp by, A Z tw BEE: ny foj_pow By
Yéhhouw CH Cily Fever Net Supeevee a. EV Suv hip Kege Lut ae
Te fi rc Tehbhivg Her Elopi_ fe Fok THE Ly, WEY hy ng or

S-3) -eD FT camE€ 7o THE Cpviwsttovsl Fe ETH !ey fond lew Aww AE

 

Leora [ART Lt TaAhil To tory vor fA Couctth rake FHEs weiels foie JHE

Nee ine} wf Dusticl Kvheéolciurs Phoceluee id, Ske Pret okF | copy

Prot THE Comprthk ns telel mE To Sivon | + Bel Here was five men
Copy Sper ween. wittt Tk Fe bAv sé hue née A0:E€ Tent b anne
ALK Z SAW WAS _ OWE ZT vel sf THESE itp. & THE Cure THEE (eaphe Lua 49 [HEY
Lie. Sten. -z Si faul ww THe Dale Cee yat-dsectraént Wink ey BEE
Dore JA Hl FHESE yEHES 2 rs SHEL Ine Lo wpb niet 7 Tas Ever TEL tas Lc tiv

Qo Keep THESE (sple Away from mé, Hive it Resdeniar ORAL Ore THEE
(eophe. case — ne CA- He -<v~ ko 130 = GA ye ioe 4-Z)-CY- 108
CUpESE: (Expl mw THE SHELA TS THE OWES Fey Ze MLL ve ZA

ST fat. 4) THEY Ledlorue WE 76 DES MORES? SL po petyennt THE

Delp Ed ok Beil Cv. b Rig ht~Ov ARE © Susdice DeRinbdA obit of MLK 5A

KM tbo Liv, rl bv ETH 7 THEY [Cron

 

 

 

 

 

 

 
we Of

eit

{

oe

pH

€

¢

's

#s

eveceecn

8)

Case 4:21-cv-00114-SMR-SBJ Document 1 Filed 04/13/21 Page 8 of 9
‘

i f TEESE. 2 feeble Have. ecu Saddaw, ME ACRISS THE CL nerdy

ge 2 THE KeASEY LZ Do per fhwu+s€ > i ZS fecanes€

FREY Folheuws me 7a Atti Rwey Geek And Sy Wow THESE

_ Pitornvey La A etieint€ Uppke THAT. The ny Fost or ee ee. =

WR PR WED SEE WHERE THEY Leave Fel CHI ELNE EL Byte
Shower BeADRoom, Hest FeeZhb Mic ev Tet Dip eT AChE E

Ashen me THey markt up HufC v0 Jit. JEL THE y Cet

 

Te Give me Fou © ing. ek mAick cowtreet with mE. 4ee
ae THEY THe. HAVE THE Pst To. kodjewne Hnensseo 5 eae
_ ee En vary (Ri vece Rep Coed) viy fHhowe They Hires it
a Tap. Lo hn TieBy LUAS DOFKS, CHE OPER MW) THE. CIAL RA
same Demy flere. THE WED Cr. AWD Ty USbing DROMES . THE
DCT newT of SUsSlick CwihsOi ge reve rfoki sy MN RM

__g@m —_Dushicé Deretiuend Lich OF Ci vi LAC Shty Thy Use mE FBL
_ Arp mivventels folice Dehenmet. Te (UT CAMERA TU
Meg Sister Wovsé. Ze D7, fAvk, yar Jity Follew me @ Restos
Hos (itr, Hd 0 digit 6-/ 6 — 2020 KT BES ens TE y
1 _ BAvI Kon Pzs0w INE, THby Ceck OER THE EL AT TVE.
altos fitwk, go 75 they Z Do Wit Whur ESE BE PPoAe
7 ovow wee Mou ME,

|

 

 

 

Sate of Fi a US : siento
| FS TIMOLBA : : - 2s
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Case 4:21-cv-00114-SMR-SBJ Document 1 Filed 04/13/21 Page 9 of 9

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

(L=B: V ‘ASE ery

ol Po ET Ww wiv VIE DEPNeT mentor Pousti cE Gws Henivey
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

~/3-20Q

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

   

Wi J
L/S slic LT

Mone Cds wir

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

[Re THE SushiceDelperMMertoleee XL Cis ARIS ie

 

 

 

 

 

 

 

 

Page 5 of 5

Ace Avy ave Tne WEY Ir ou
